Citation Nr: 1511205	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-26 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a compensable rating for a right foot, second toe disability, status post osteotomy and arthroplasty, beginning February 1, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011, August 2011 and December 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of service connection for hypertension and a compensable rating for a right foot, second toe disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleep apnea did not have its onset during service, and is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  These duties were met by letter dated March 2011. 

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran had a VA examination for his sleep apnea, and an addendum opinion was obtained addressing additional evidence submitted during the pendency of the appeal.  See August 2010 VA Examination Report and January 2014 VA Addendum Opinion.  The Board finds that the examination and addendum opinions are adequate with regard to the Veteran's sleep apnea claim as they included or considered a physical examination of and interview with the Veteran and a review of the relevant records and history.  Moreover, the examiners provided clear conclusions with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the VA met its duty to provide a medical examination or opinion pursuant to 38 C.F.R. § 3.159(c)(4)(i) in connection with his claim of service connection for sleep apnea.  
 
In December 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ asked specific questions regarding the onset of the Veteran's sleep apnea and the symptoms he exhibited during service, and sought to identify any pertinent evidence not currently associated with the claims file.  Additionally, the Veteran volunteered testimony concerning his treatment history and symptoms.  Neither the Veteran nor his representative has identified any prejudice in the conduct of the hearing.  Instead, the hearing focused on the elements necessary to substantiate the service connection claim at issue, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ conducting the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claim, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim, and he will not be prejudiced as a result of the Board proceeding to a decision.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The evidence of record shows that it is less likely than not that the Veteran's sleep apnea had its onset during service, or is related to his in-service insomnia.  The Veteran claims that his current sleep apnea, which was first diagnosed in 2010, had its onset during service.  In support of his claim he submitted statements from himself and his wife that he began snoring, having apnea episodes, and suffered from insomnia and/or had difficulty sleeping in service.  See September 2012 VA Form 9; see also January 2013 Statement in Support of Claim; December 2012 Statement of M.H.  He made similar reports of experiencing these symptoms in service to his treating physicians.  See November 2012 Medical Record.  Additionally, the Veteran submitted a written statement from his treating pulmonologist, who opined that his current sleep apnea had its onset many years prior to the time it was diagnosed, suggesting that the onset may have been during service.  See November 2012 Medical Record; see also February 2013 VA Medical Record.    

The Board affords little probative value to the statements of the Veteran and his wife regarding the onset of his symptoms.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Here, the Board finds that the statements of the Veteran and his spouse have little probative value because they are inconsistent with their prior statements concerning the onset of his apnea episodes and were made in connection with his claim for benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistency); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for purposes of medical treatment may be afforded greater weight because there is a strong motive to tell the truth to receive proper care).  During the August 2010 VA examination, the Veteran reported that his wife observed him to snore often beginning in the 1990s, and further observed that he experienced apnea episodes (i.e., periods in which he stopped breathing while sleeping) beginning in 2002.  See August 2010 VA Examination Report.  However, in her December 2012 written statement, his wife reported that she witnessed apnea episodes since the 1990s.  See December 2012 Written Statement of M.H.  The Board notes that his December 2010 polysomnogram report states that the Veteran reported "witnessed apneas," but this record does not include a date of onset.  Furthermore, the Board notes that in September 2010, the Veteran's treating physician noted that he reported that "no one told [him] that they observed him either stopping breathing or slowing breathing during sleep."  See September 2010 VA Medical Record.  Given these inconsistencies, the Board affords little probative weight to the statements of the Veteran and his spouse.  

In addition to being inconsistent with their prior reports, the assertions of the Veteran and his wife concerning the onset of his apnea symptoms are belied by the lack of any documented complaints of this condition for almost seven years after his separation from service.  Although the Veteran complained of and was treated for insomnia during service, there is no documentation of complaints of or treatment for sleep apnea during service.  His STRs show complaints of difficulty falling asleep, difficulty staying asleep, and daytime fatigue, all of which were considered related to his insomnia.  See September to October 1996 STRs.  There are no complaints of apnea episodes, snoring or other symptoms related to sleep apnea noted in his STRs, nor are there any references to these symptoms in his medical records for approximately seven years after service.  The Board notes that the Veteran reports that at his separation examination he told the examiner that he was known to snore, but that the examiner dismissed this complaint by stating "everybody snores."  See January 2013 Statement in Support of Claim.  Even considering this evidence, the Board notes that the record is devoid of any evidence showing that he complained of snoring or other sleep apnea symptoms for approximately seven years after his separation examination.  The first complaint of apnea episodes or snoring noted in the Veteran's records occurred in September 2010.  Notably, the Veteran sought benefits for various disabilities in 2004, within one year of his separation from service, and was afforded a VA examination in connection with his claims.  He did not inform the VA examiner that he had any issues with snoring, breathing or apnea episodes during the January 2004 examination.  The Board reasons that, had the Veteran been experiencing recurrent apnea symptoms, he would have informed his treating providers or the 2004 VA examiner, who would have then noted those symptoms in his medical history.  The Veteran has not identified any provider who treated him for sleep apnea or related symptoms at any point between his separation from service and September 2010, the first time he reported symptoms to his VA provider.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, 114 (2d Cir. 1976) as recognizing the widely held view that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur" (emphasis added)); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing the Federal Rules of Evidence for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  The fact that the Veteran did not seek treatment until approximately seven years after his separation from service further undermines the probative value of his current statements.  

Furthermore, the Board credits the August 2010 and January 2014 opinions of the VA examiners.  After performing a physical examination of the Veteran and reviewing his medical history, including his STRs, post-service medical records and the lay statements from him and his wife, the August 2010 VA examiner opined that it was less likely than not that his sleep apnea had its onset in service or was related to the insomnia he experienced during service.  The August 2010 VA examiner reasoned that during service, primary insomnia, i.e. difficulty falling asleep, was the primary complaint documented.  The examiner noted that the Veteran complained of daytime sleepiness, but that this symptom was attributed to the lack of sleep or poor quality sleep the Veteran reported.  The examiner further noted that no sleep apnea diagnosis was entertained or made during service.  Thus, the examiner opined that the Veteran's sleep apnea was not related to the insomnia shown while he was in service.  See August 2010 VA Examination Report.

In follow up to the initial VA examination, the January 2014 VA examiner further opined that it was less likely than not that the Veteran's sleep apnea had its onset in or was related to his military service.  In forming his opinion, the January 2014 examiner reviewed the August 2010 examination report, as well as the Veteran's medical history (including his STRs, reports from him and his wife concerning his symptomology during and after service, and treating physician's opinions), and consulted with a pulmonologist.  In support of his opinion, the examiner noted that although the Veteran complained of difficulty falling asleep and staying asleep during service, and was thus diagnosed with insomnia, he did not complain of snoring or breathing problems at any time during service.  The examiner further noted that at his interval physical examinations, the Veteran denied any ongoing health problems, and that obstructive sleep apnea was never mentioned.  The examiner stated that even though the Veteran was evaluated for a sleeping problem in service, the nature of the problem he described was completely inconsistent with the diagnosis of obstructive sleep apnea (OSA).   The examiner noted that the Veteran reported that he would wake up around 2:00 a.m. to 3:00 a.m. and be unable to return to sleep.  This is inconsistent with OSA because the picture for OSA is being tired during the day and not waking up during the middle of the night unable to sleep.  The examiner further explained that patients with OSA sleep through their apneic episodes and have no trouble falling back to sleep if they actually do wake up.  The examiner also noted that OSA patients wake up exhausted, but the Veteran only complained of being sleepy during the day, and related this to taking Benadryl to help him fall asleep.  The examiner also noted that if the Veteran had OSA in 1996, his sleep schedule would not have been 11:00 p.m. to 5:00 a.m. as he reported because he would have been so tired that he would have a hard time getting out of bed at 5:00 a.m., or he would be so tired at the end of the day that he would be going to bed earlier and earlier.  The examiner also stated that the Veteran would have complained of falling asleep at times such as when he sat at the dinner table or anytime he sat down off duty.  None of these symptoms were reported.  The examiner went on to state that there was no evidence of any symptom that could have led to the speculation of OSA at the time he was treated for insomnia, and after that period, there was no mention of any further sleep difficulties.   Based on these facts, the January 2014 VA Examiner opined that it is less likely as not that the Veteran's OSA was incurred in or related to any condition or event in service.   See January 2014 VA Examination Report.  

Taken together, the Board considers the VA examiners' opinions highly probative as they are predicated upon a thorough clinical examination and evidentiary review and are supported by a detailed rationale.  

The Board finds the opinion of the Veteran's treating physician less probative that those provided by the VA examiners because it is ambiguous as to whether his sleep apnea had its onset in service or prior to service, and is not supported by a detailed rationale.  First, the language used by the treating physician in stating his opinion is ambiguous, suggesting that the onset of the Veteran's sleep apnea could have been either during service or before his entry into service.   The Board notes that the treating physician did not specifically opine that the Veteran's sleep apnea had its onset in service, but instead opined that he had sleep apnea "for many years, dating back to the early 1990s or earlier," and that he had OSA "well before his original diagnosis."  February 2013 Medical Record (emphasis added); see also November 2012 Medical Record.  Using such language calls into question the strength of the treating physician's opinion on the issue of whether the Veteran's apnea had its onset during service.

Additionally, some of the evidence upon which the treating physician based his opinion also undermines the conclusion that the Veteran's sleep apnea had its onset during service rather than prior to service.  In addition to basing his opinion upon the Veteran's exhibiting intermittently elevated blood pressures and sleep disturbance exhibited during service, the treating physician also based his opinion on the Veteran's reports that he snored "well before" he complained of sleep disturbance in 1996 and that he has been "a loud snorer" since about 1996, and the fact that the Veteran had a relatively narrow posterior oropharynx (not related to his weight).  The Veteran's reports concerning his snoring and the fact that he has a  narrow posterior oropharynx do not show that the onset of the Veteran's sleep apnea was during service rather than before his entry on duty.  The Veteran reported snoring for "many years" prior to 1996, and that he was a "loud snorer" beginning in 1996.  His current wife reported that she observed him snoring, but the evidence shows that they were not in a relationship until 1996.  See Hearing Tr. at 10; see December 2012 Statement of M.H.  Thus, this evidence is inconclusive as to whether the Veteran's snoring had its onset prior to service.  

Furthermore, the January 2014 VA examiner stated that the Veteran's narrow posterior oropharynx would have existed prior to service.  See January 2014 VA Examination Report.  Based on a consultation with a pulmonologist, the examiner opined that if the Veteran's sleep apnea could have existed in service due to a narrow posterior oropharynx, then it was also likely that his sleep apnea existed prior to his entry on duty.  See id.  The examiner reasoned that there is no evidence that Veteran's oropharynx became narrow during service, thus, the condition likely existed prior to service.  As such, this evidence does not support a finding that the Veteran's sleep apnea had its onset during service.    See id.

Finally, the Board finds that the rationale provided by the treating physician in support of his opinion is not as thorough or detailed as that provided by the VA examiners.  Although the treating physician did point to several facts to support his conclusion that the Veteran's sleep apnea had its onset in the 1990s or earlier, the treating physician did not provide an explanation for why those facts support his conclusion.  By contrast, the January 2014 VA examiner explained the clinical picture one could expect to see from a patient suffering from OSA, and explained how the evidence of record was not consistent with that clinical picture.  For this reason, as well as those discussed above, the Board affords less probative value to the treating physician's opinion.  

In light of the above analysis, the Board finds that it is less likely than not that the Veteran's sleep apnea had its onset in service or is related to the insomnia he experienced in service, and thus he is not entitled to service connection for this condition.  Because the evidence preponderates against the claim of service connection for sleep apnea, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for sleep apnea is denied.


REMAND

The Veteran also seeks service connection for hypertension, and an increased rating for his right foot, second toe disability, which is currently rated as noncompensable.  

The Veteran's service connection claim for hypertension must be remanded so that he can be afforded a VA examination.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although he was not diagnosed with hypertension during service or within one year of his separation, the Veteran's STRs show that he did have high blood pressure readings several times during service, and his January 2004 VA examination noted that he had high blood pressure readings within one year of separation.  See March 1987, November 1988, January 1989, October 1993, January 1998, April 1998, December 1998, November 2002 & December 2002 STRs; see also January 2004 VA Examination Report.  Moreover, while a VA examiner provided an opinion that his hypertension was not related to service based on a review of several of his blood pressure readings in service, the examiner did not discuss all of the Veteran's blood pressure readings in service, nor was there a discussion of his post-service increased blood pressure results.  Thus, the Board finds that the Veteran should be afforded a new VA examination and opinion in connection with this claim to address this pertinent evidence.   

With respect to his increased rating claim, an addendum VA opinion is necessary to clarify whether metatarsalgia is an appropriate characterization for the disability.  (Metatarsalgia has a specific Diagnostic Code for which a 10 percent rating may be assigned.)  There also is some confusion as to whether the Veteran desires a hearing regarding this issue.  As noted at the December 2014 Board hearing, this matter had only recently been perfected for appeal, and it was not addressed at that hearing.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for high blood pressure/hypertension and/or his right foot/toe disabilities.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service high blood pressure or hypertension symptomatology and his current right toe symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. After obtaining the requested records, schedule the Veteran for an appropriate VA examination to address the current nature and etiology of his hypertension.  
After a review of the record on appeal and an examination of the Veteran, the examiner is asked to provide an opinion as to: (a) whether it is at least as likely as not that the Veteran's hypertension had its onset in or is related to service, and (b) whether it is at least as likely as not that the Veteran's hypertension was manifest to a compensable degree within one year of his separation from service.
 
In answering these questions, the examiner(s) should specifically address the Veteran's high blood pressure results noted in his STRs and during the January 2004 VA examination.  See March 1987, November 1988, January 1989, October 1993, January 1998, April 1998, December 1998, November 2002 & December 2002 STRs; see also January 2004 VA Examination Report.

4. Additionally, obtain an addendum opinion to the October 2013 VA examination addressing whether the Veteran currently suffers from metatarsalgia involving the second toe of the right foot, or whether this condition was rectified by the December 2012 operation.  In rendering this opinion the examiner should specifically consider and address the December 2012 operative report showing a post-operative diagnosis of elongated second metatarsal with subsequent metatarsalgia, right foot.  If it is necessary to examine the Veteran for this purpose, that should be arranged.   

For all requested VA examinations and/or opinions, the record should be made available to, and reviewed by, the examining VA clinician(s), and examination report(s) should note that such evidentiary review took place.  A complete rationale for all findings and conclusions should be set forth in a report.  

5. Contact the Veteran and his representative to determine whether he wishes to have a hearing before the Board to address the remanded increased rating claim for the right foot/second toe only.  If so, schedule the requested hearing consistent with the appropriate procedures.

6. After the requested development has been completed, readjudicate the remanded claims.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


